Case 1:17-cr-00548-PAC Document 162 Filed 10/22/19 Page1of1

 

Federal Defenders . ___«,_ Southern Distr

52 Duane Street-f0th Floor, New York, NY 10007
OF NEW YORK, INC. Tel: (212) 417-8700 Fax: (212) 571-0392
David E, Patton Sonthern District of New Hark

Jenolfer L. Brown

Fixecutive Director
Attorney ie Charge

October 22, 2019

: efi 3 Lif
By ECE [perpagy

Hon, Paul A, Crotty it ihe a
Judge, United States District Court an og jn é Mee 7
Southern District of New York / Ae Atay” a Z eof
500 Pearl Street é frwé 4 Gttull
New York, New York 10007 Prapti! fe } , / f

‘ JEEP AAS
Hon, Judge Crotty, , Jitu, ,

We write to request the Court’s intervention and seek the Court’s assistance ing// A /
getting Mr. Schulte a third day in the Secret Compartmentalized Information Facility
(SCIF), Currently Mr. Schutte visits the SCIF twice a week from about 10:00 a.m, to 2:30
p.m.

Unfortunately, given the volume of discovery, the classified nature of the motion
practice, and the upcoming due dates, bringing Mr. Schulte to the SCIF twice a week is
simply not sufficient for him to review the classified filings, in addition fo discussing
with counsel a specific response. We are overwhelmed with the amount of classified
material in this case and given the CIA’s refusal to engage in a proper classification
review, we have no option but to request an additional SCIF day.

Thank you for your time and consideration of this request.

Respectfully submitted,
is/

Glashausser/Shroff / Zas
Assistant Federal Defenders

 
